
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10(x)



Hewlett-Packard Company
Executive Deferred Compensation Plan
(Amended and Restated effective April 1, 2004)


Section 1.    Establishment and Purpose of Plan.

        The Hewlett-Packard Company Executive Deferred Compensation Plan was
adopted and established effective January 1, 1994, and has been amended from
time to time. The Plan provides deferred compensation for a select group of
management or highly compensated employees as established in Title I of ERISA.
Effective April 1, 2004, the Plan is hereby amended and restated.

        The Plan is intended to be an unfunded and unsecured deferred
compensation arrangement between the Participant and the Company, in which the
Participant agrees to give up a portion of the Participant's current
compensation in exchange for the Company's unfunded and unsecured promise to
make a deferred payment at a future date, as specified in Sections 6 and 7. As
such the Plan shall be exempt from the participation, vesting and funding
requirements of Parts 2 and 3 of Title I of ERISA and shall be subject to the
limited reporting and disclosure requirements (under Part 1 of Title I of ERISA)
applicable to such plans. The Company retains the right, as provided in
Section 13, to amend or terminate the Plan at any time. Certain capitalized
words used in the text of the Plan are defined in Section 21 in alphabetical
order.

Section 2.    Participation in the Plan.

        2.1   General.    All Eligible Employees are eligible to defer Bonuses
under the Plan. Eligible Employees are eligible to defer Base Pay under the Plan
so long as their Base Pay, as of the first day of October preceding the calendar
year within which the deferral is to be made, is equal to or in excess of the
sum of (1) the amount defined in Code section 401(a)(17), which is in effect on
January 1 of the calendar year to which the deferral election pertains, as
adjusted by the Secretary of the Treasury under Code section 415(d), plus
(2) $6,000.

        2.2   Cessation of Status of Eligible Employee.    If an Eligible
Employee with a Base Pay Deferred Amount and/or Bonus Deferred Amount election
in effect for a particular year ceases to be an Eligible Employee during such
year, and does not reestablish eligibility prior to the first day in October
prior to the next calendar year, his election with respect to a Base Pay
Deferred Amount shall terminate effective as of the close of the calendar year
during which he ceases to be an Eligible Employee. Such Employee's election with
respect to his Bonus Deferred Amount shall continue in effect for any Bonus
attributable to the fiscal year during which the Participant ceases to be an
Eligible Employee. The provisions in the preceding two sentences relate only to
the discontinuance of the Deferred Amount elections after the end of the year in
which the Employee terminates employment or otherwise ceases to be an Eligible
Employee. Amounts credited to such person's Deferral Account under any such
election prior to its discontinuance shall be payable pursuant to the terms of
such election, subject to the provisions of Section 2.

        2.3   Suspension or Termination of Participation.    Notwithstanding
anything in this Plan to the contrary, in the event the Committee may determine,
in its sole and absolute discretion, that an individual's participation in the
Plan may jeopardize the status of the Plan as an unfunded and unsecured
nonqualified deferred compensation plan under the Code or ERISA or may cause
other Participants in the Plan to have their Deferral Accounts includable in
their taxable income, the Committee may suspend or terminate such individual's
status as an Eligible Employee.

1

--------------------------------------------------------------------------------




Section 3.    Timing and Amounts of Deferred Compensation.

        All Base Pay and Bonus deferral elections, as provided under Sections
3.1 and 3.2, respectively, shall be made on such deferral election forms as are
prescribed by the Committee. Each election form shall specify the nature of the
Deferred Amount, the form of payment which is to be applicable with respect to
such designated Deferred Amount, as provided in Section 6, the Beneficiary or
Beneficiaries to receive any death benefit applicable to the subject amount, as
provided in Section 9, and the Deferred Payment Date on which payment is to
commence with respect to such Deferred Amount. Such Deferred Payment Date must
be at least three (3) years after the date of the filing of the election form.
Except as otherwise provided in this Section 3, all such Deferred Amount
elections shall become irrevocable for the subject calendar year as of
October 31 of the calendar year prior to the calendar year to which the election
pertains. An Eligible Employee may change or revoke his Base Pay deferral
election under Section 3.1.1 and may change or revoke his Bonus deferral
election under Section 3.2.1 pursuant to such rules as are set by the Committee
but in no event may any such election be amended or revoked after (1) the last
business day of the Company's calendar year preceding the calendar year for
which the election is made, with respect to Base Pay deferral elections, and
(2) the last business day preceding the beginning of the performance period to
which the Bonus award pertains, with respect to Bonus deferral elections.
Eligible Employees shall make elections to participate in the Plan, as follows:

        3.1   Base Pay Deferrals.

        3.1.1 Timing of Base Pay Deferral.    To make an election of a Base Pay
deferral for any calendar year, the Eligible Employee must file a deferral
election form with the Committee in accordance with any procedures established
by the Committee, but in no event later than the last business day of the
calendar year preceding the calendar year with respect to which the election to
defer Base Pay is made.

        3.1.2 Amount of Base Pay Deferral.    Once an election is made by an
Eligible Employee, an annual whole dollar amount will be deferred from Base Pay,
taken equally over the twenty-four (24) pay periods falling within the calendar
year to which the election pertains. The minimum amount of Base Pay which may be
deferred is $6,000 per calendar year. The maximum amount of Base Pay which may
be deferred each calendar year is equal to the amount of Base Pay exceeding the
amount defined in Code section 401(a)(17), as adjusted by the Secretary of the
Treasury under Code section 415(d), in effect on January 1 of the calendar year
to which the deferral election pertains.

        3.2   Bonus Deferrals.

        3.2.1 Timing of Bonus Deferral.    Participants must make an election to
defer an H1 Bonus and/or H2 Bonus in accordance with any procedures established
by the Committee, but in no event later than October 31 of the calendar year
ending before the fiscal year to which the H1 and H2 Bonuses pertain.
Participants must make an election to defer any other Bonus that is neither an
H1 Bonus nor an H2 Bonus in accordance with any procedures established by the
Committee. Notwithstanding the foregoing, an election to defer an H2 Bonus may
be amended or revoked at any time prior to the commencement of the Performance
Period to which the H2 Bonus relates, in accordance with any procedures
established by the Committee.

        3.2.2 Amount of Bonus Deferral.    An Eligible Employee may defer any
portion, up to 95%, of any Bonus to which he or she may become entitled, so long
as the Deferred Amount is expressed in terms of a whole percentage point. Once
an election is made by an Eligible Employee to defer a portion of a Bonus, the
appropriate amount will be withheld from the Bonus when the amount of the Bonus
has been certified by the Committee (with respect to a Bonus under the EPfR
Plan), but not before the Bonus would otherwise have been paid to the
Participant in cash under the plan from which the Bonus is payable.

2

--------------------------------------------------------------------------------






        3.3   Committee Discretion.    Notwithstanding anything in this
Section 3 to the contrary, the Committee shall have the discretion to modify the
availability and timing of a valid deferral election under this Section 3, in
any manner it deems appropriate; provided, however, that any alteration with
respect to a Covered Officer must be consistent with the requirements for
deductibility of compensation under Section 162(m) of the Code.

Section 4.    Deferral Accounts.

        4.1   In General.    Amounts deferred pursuant to Section 3 shall be
credited to a Deferral Account in the name of the Participant. Deferred Amounts
arising from deferrals of Base Pay shall be credited to a Deferral Account at
least quarterly. Deferrals resulting from amounts credited to a Participant's
Deferral Account from the deferral of Bonuses shall be credited to a Deferral
Account as soon as practicable after the Committee—as appropriate under, and in
accordance with, the terms of the plan from which the Bonus is payable—has
approved the amount of a Bonus, but not before the Bonus would otherwise have
been paid to the Participant in cash. The Participant's rights in the Deferral
Account shall be no greater than the rights of any other unsecured general
creditor of the Company. Deferred Amounts and Earnings thereon invested
hereunder shall for all purposes be part of the general funds of the Company.
Any payouts to a Participant of amounts credited to a Participant's Deferral
Account are not due, nor are such amounts ascertainable, until the Payout
Commencement Date.

        4.2   Hewlett-Packard Company Officers Early Retirement Plan
Deferrals.    A Deferral Account may be created or credited pursuant to the
termination of the Hewlett-Packard Company Officers Early Retirement (OER) Plan,
as restated effective October 31, 1999. Except as otherwise provided in this
Section 4.2, an OER Deferral shall be forfeited in full, if the Termination Date
of a Rollover Participant for whom the OER Deferral was created or credited,
occurs prior to April 1, 2001. Notwithstanding the foregoing, the OER Deferral
of a Rollover Participant shall not be forfeited due to his or her Termination
Date occurring prior to April 1, 2001, if the Rollover Participant has attained
the age of 58 on or before March 31, 1999.

Section 5.    Earnings on the Deferral Account.

        5.1   Crediting in General.    Amounts in a Participant's Deferral
Account will be credited at least quarterly with Earnings until such amounts are
paid out to the Participant under this Plan as set forth in Section 6 or 7. All
Earnings attributable to the Deferral Account shall be added to the liability of
and retained therein by the Company. Any such addition to the liability shall be
appropriately reflected on the books and records of the Company and identified
as an addition to the total sum owing the Participant. The Deferral Account of a
Rollover Participant shall be credited with Earnings at the same time and
accounted for in the same manner as the Deferral Account of a Participant
(regardless of the Rollover Participant's eligibility to participate in the
Plan), pro-rated to reflect the date on which the deferral account from a
Rollover Plan is transferred into the Plan.

        5.2   Hypothetical Investment Choice.    Except as otherwise provided in
this Section 5.2, and subject to provisions of Section 4.1, the Committee may,
in its discretion, offer Participants a choice among various hypothetical
investments on which their Deferral Accounts may be credited. Such a choice is
nominal in nature, and grants Participants no real or beneficial interest in any
specific fund or property. Provision of a choice among hypothetical investment
options grants the Participant no ability to affect the actual aggregate
investments the Company may or may not make to cover its obligations under the
Plan. Any adjustments the Company may make in its actual investments for the
Plan may only be instigated by the Company, and may or may not bear a
resemblance to the Participants' hypothetical investment choices on an
account-by-account basis. The timing, allowance and frequency of hypothetical
investment choices, and a Participant's ability to change how his or her
Deferral

3

--------------------------------------------------------------------------------




Account is credited, is within the sole discretion of the Committee. The
Committee may, in order to comply with applicable law, further limit the
hypothetical investment choices available to Covered Officers.

        5.3   OER Deferral Fund.    The Fund, referenced in Section 21.16.3,
with respect to which OER Deferrals are credited, is a frozen fund. Participants
will not have, among the hypothetical investment choices, the right to request
that additional Deferral Account balances be credited in accordance with the
deemed return on investment of this Fund. However, Participants may choose to
have any or all of the balance of a Deferral Account being credited in
accordance with the deemed return on investment of this Fund, credited instead
using any of the hypothetical investment choices referenced in Section 5.2.

Section 6.    Payout to the Participants.

        6.1   Time of Payment of Deferred Amounts.

        6.1.1 Deferrals Made in 2004 and Thereafter.    On each deferral
election form filed by a Participant, such Participant shall specify the
Deferred Payment Date on which benefit payments under the Plan are to be made or
commence with respect to the Deferred Amount covered by such deferral election.
In making such designation, the Participant may designate any January of a
specified year as a Deferred Payment Date, so long as the specified year is at
least three (3) years after the year in which the deferrals are being made.
Additionally, on such form the Participant may elect that in all events payments
shall commence as soon as practicable following the date on which the Eligible
Employee terminates employment with the Company (which, in the case of
installment payments, shall be as of the January following the date of such
Employee's termination of employment). If for any reason the Eligible Employee
fails to make an effective Deferred Payment Date designation, his Deferred
Payment Date for the amount that is the subject of the deferral election shall
be as soon as practicable following the date on which the Eligible Employee
terminates employment with the Company and related entities, with such amount
paid in a single lump sum. Except as otherwise provided in this Section 6, all
benefit payments under the Plan with respect to Deferred Amounts shall be made
to the Participant on the Deferred Payment Dates as specified in his applicable
deferral election forms.

        6.1.2 Special Election for Pre-2004 Deferrals.    With respect to the
portion of their Deferral Account attributable to Base Pay and Bonus deferrals
that occurred prior to 2004, Participants shall be entitled to a special
one-time election to specify a new Deferred Payment Date on which benefit
payments under the Plan are to be made or commence. In general, such election
shall follow the process described in Section 6.1.1 above and shall apply so
long as the Participant's Termination Date occurs on or after January 1, 2005,
and in accordance with rules established by the Committee. Notwithstanding the
foregoing, however, in the event that a Participant's Termination Date occurs
prior to January 1, 2005, the portion of his Deferral Account attributable to
contributions made prior to 2004 shall be distributed to him as described in
Section 7.

        6.2   Forms of Payment of Deferred Amounts.    On each deferral election
form filed by a Participant, such Participant shall specify the form of payment
for the amounts attributable to the Deferred Amount covered by such deferral
election. In making such designation, the Participant may designate payment in
the form of a single lump-sum payment or payment in the form of annual
installment payments payable for not less than two (2) but no more than fifteen
(15) years. Annual installment payments will be paid once a year beginning on
the date specified on the applicable deferral election form, as provided in
Section 6.1. If for any reason the Participant fails to make an effective
designation under this Section 6.2, payment of the amount that is the subject of
the deferral election shall be made in the form of a single lump-sum payment on
the date as specified in Section 6.1. Except as otherwise provided in this
Section 6 or in Section 7, all benefit payments under

4

--------------------------------------------------------------------------------



the Plan with respect to a Participant's Deferred Amounts shall be made to the
Participant in the payment forms as specified on his applicable deferral
election forms.

        6.3   Death Benefits.    If a Participant shall die with a balance
credited to his Accounts, such balance shall be paid to his applicable
designated Beneficiary or Beneficiaries as provided herein. With respect to all
amounts that have not been paid as of the Participant's death, the then-current
balance of each such amount payable to a designated Beneficiary shall be paid to
the designated Beneficiary in a single lump-sum payment as soon as practicable
following the Participant's death.

        6.4   Minimum Distributions.    If a Participant's employment with the
Company has terminated, and if such Participant has elected (or is entitled) to
receive installment distributions from the Plan, and the Participant's Account
balance is equal or less than $15,000, the Committee in its sole and exclusive
discretion may pay to such Participant, in lieu of such installment
distribution, the total balance in such Participant's Account immediately upon
termination. If a Participant's employment has terminated, and such
Participant's Account balance is greater than $15,000 and the Participant has
elected (or is entitled) to receive installment distributions from the Plan, the
Committee in its discretion may increase such Participant's annual payments to
$15,000 and reduce the total number of payments to be paid in proportion to such
increased payment, but may not otherwise accelerate the time of the payments.
Notwithstanding the foregoing, if a Participant's Termination Date precedes his
Retirement Date, then the Participant's Account balance will be distributed in a
single lump sum immediately upon termination.

        6.5   Method of Calculation of Payments.    For purposes of computing
the amount of any distribution to a Participant or a Beneficiary, the balance in
such Participant's or Beneficiary's Account (as of the date preceding the
payment date) shall be multiplied by a fraction, the numerator of which equals
one and the denominator of which equals the number of years that such
Participant or Beneficiary has elected to defer payments under this Section 6
less the number of payments such Participant or Beneficiary has previously
received pursuant to this Section 6.

        6.6   Automatic Payment.    Notwithstanding anything contained herein to
the contrary, if it has been finally determined that funds held pursuant to this
Plan and the relevant Earnings are includable in the taxable income of a
Participant or his Beneficiary, such funds shall be immediately distributed to
such Participant or Beneficiary. For purposes of this Section, a final
determination shall occur when a decision is determined by the highest court
which could otherwise render a decision (or the Participant and the Internal
Revenue Service have reached a final agreement) in this regard.

Section 7.    Special Transition Rules for Deferrals Before 2004.

        7.1   Termination After Retirement Date.    If a Participant's
Termination Date is prior to January 1, 2005 and on or after his or her
Retirement Date and the portion of the Participant's Deferral Account
attributable to deferrals made before 2004 is no less than $15,000 on the
Retirement Date, an election as to the form and commencement of benefit may be
made in accordance with this Section 7.1. An election under this section is only
valid if made before the date which is at least twelve (12) months prior to the
Participant's Termination Date, and on or before the last day of the calendar
year preceding the Termination Year.

        7.1.1 Form of Payout.    A Participant making a valid election under
this Section 7.1 may elect to receive either (1) a single lump sum payout by
January 15 of the year following the Termination Year, or (2) a payout in annual
installments over a five (5) to fifteen (15) year period beginning with the
January 15 following the Termination Year.

        7.1.2 Commencement of Payout.    A Participant making a valid election
under this Section 7.1 may elect to further defer the Payout Commencement Date,
under either the single lump sum or

5

--------------------------------------------------------------------------------






the annual installment election addressed in Section 7.1.1, by an additional one
(1), two (2) or three (3) years beginning after the January 15 following the
Termination Year.

        7.1.3 Earnings on Deferral Accounts.    Whatever the form of payout
under Section 7, and whatever the timing of the Payout Commencement Date, the
Deferral Account of a Participant shall continue to be credited with Earnings
until all amounts in such an account are paid out to the Participant.

        7.2   Default Form and Commencement of Payout.    If a Participant's
Termination Date is prior to January 1, 2005 and is on or after his or her
Retirement Date, a valid election under Section 7.1 is not made, and the
Participant's Deferral Account balance is no less than $15,000 on the Retirement
Date, then the Participant shall receive his or her payout in annual
installments over the fifteen (15) year period beginning with the January 15
following the Termination Year. If, however, such Deferral Account balance is
less than $15,000 on the Retirement Date, then the Participant shall receive a
single lump sum payout as soon as practicable after the Retirement Date.

Section 8.    Hardship Provision.

        8.1   Unforeseeable Emergencies.    Neither the Participant nor his or
her Beneficiary is eligible to withdraw amounts credited to a Deferral Account
prior to the time specified in Sections 6 and 7. However, such credited amounts
may be subject to early withdrawal if an unforeseeable emergency occurs that is
caused by an event beyond the Participant's or Beneficiary's control and would
result in severe financial hardship to the individual if early withdrawal is not
permitted. A severe financial hardship exists only when all other reasonably
available financial resources have been exhausted. The Committee shall have sole
discretion to determine whether to approve any hardship withdrawal, which amount
will be limited to the amount necessary to meet the emergency. The Committee's
decision will be final and binding on all interested parties.

        8.2   Waiting Period.    If the Committee approves a hardship
withdrawal, the Participant's deferrals under the Plan shall cease, and such
Participant will be allowed to enroll if eligible in the next enrollment period
following six (6) months after the date of distribution.

Section 9.    Designation of Beneficiary.

        The Participant shall, by notice to the Company in the form and manner
prescribed by the Company, (1) at the time of the first election to designate a
Beneficiary hereunder, and (2) shall have the right thereafter to change any
Beneficiary previously designated by the Participant. In the case of a
Participant's death, payment due under this Plan shall be made to the designated
Beneficiary. To be valid, a Beneficiary designation must be received by the
Company prior to the Participant's death. If there is no valid Beneficiary
designation in effect with respect to the Participant at the time of his or her
death, the amount (if any) otherwise payable to the Beneficiary shall instead be
paid to all members (in equal shares) of the first class in which there are
living members on the date of the Participant's death, in the following order of
priority: (I) the Participant's spouse; (II) the Participant's children;
(III) the Participant's parents; (IV) the Participant's brothers and sisters;
(V) the Participant's estate. Solely for purposes of the immediately preceding
sentence, the term "spouse" shall include domestic partners. For such purposes,
a "domestic partner" shall mean the person with whom the Participant has signed
and filed a notarized declaration of domestic partnership form as prescribed by
the Company.

        Effective January 5, 2004, the Company adopted revised procedures
governing the form and manner in which a Participant may designate a Beneficiary
(the "2004 Procedures"). Effective for any death occurring on or after April 1,
2004, only a Beneficiary designation submitted in accordance with the 2004
Procedures shall be a valid Beneficiary designation. Accordingly, for deaths
occurring on or

6

--------------------------------------------------------------------------------




after April 1, 2004, any Beneficiary designation submitted not in accordance
with the 2004 Procedures, including any Beneficiary designation on file with the
Company as of January 4, 2004, shall be invalid.

Section 10.    Limitation on Assignments.

        Benefits under this Plan are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishments by creditors of the Participant or the Participant's Beneficiary
and any attempt to do so shall be void. Subject to Section 19 and
notwithstanding the foregoing, upon receipt of a copy of a decree from a court
of competent jurisdiction which finally declares a Participant's spouse as
having property rights to a portion of the amounts credited to such
Participant's Deferral Account, the Committee shall segregate such portion from
the Participant's Deferral Account and hold that portion for the benefit of the
spouse.

Section 11.    Administration.

        11.1 Administration by Committee.    The Plan shall be administered by
the Committee. The Committee shall have the sole authority to interpret the
Plan, to establish and revise rules and regulations relating to the Plan and to
make any other determinations that it believes necessary or advisable for the
administration of the Plan. Decisions and determination by the Committee shall
be final and binding upon all interested parties, including but not limited to
shareholders, Participants, Beneficiaries and other employees. The Committee may
delegate its administrative responsibilities as it deems appropriate.

        11.2 Rules; Claims for Benefits.    The Committee shall adopt and
establish such rules and regulations with respect to the administration of the
Plan as it deems necessary and appropriate, including procedures regarding a
claim for benefits under the Plan by a Participant or Beneficiary. To the extent
required by law, completion of such claims procedures shall be a mandatory
precondition that must be complied with prior to commencement of a legal or
equitable action by a person claiming rights under the Plan. The Committee and
the claimant may be mutual agreement waive the procedures as a mandatory
condition to such action. In no event shall the claims procedure be applied to
circumvent or have the effect of modifying either the manner of payment or the
time of commencement of payment under the terms of the Plan.

        11.3 Books and Records.    Books and records maintained for the purpose
of the Plan shall be maintained by the officers and employees of the Company at
its expense and subject to supervision and control of the Committee.

        11.4 Committee Discretion.    Notwithstanding anything in this Plan to
the contrary, the Committee shall have the discretion to modify the availability
and timing of a valid election under Section 6.1 or 7.1, and the timing, form
and amount (e.g., payouts affected by a forfeiture under Section 4.2) of any
payout, in any manner it deems appropriate; provided, however, that any
alteration with respect to a Covered Officer must be consistent with the
requirements for deductibility of compensation under section 162(m) of the Code.

Section 12.    No Funding Obligation.

        The Company is under no obligation to transfer amounts credited to the
Participant's Deferral Account to any trust or escrow account, and the Company
is under no obligation to secure any amount credited to a Participant's Deferral
Account by any specific assets of the Company or any other asset in which the
Company has an interest. This Plan shall not be construed to require the Company
to fund any of the benefits provided hereunder nor to establish a trust for such
purpose. The Company may make such arrangements as it desires to provide for the
payment of benefits, including, but not limited to, the establishment of a rabbi
trust or such other equivalent arrangements as the Company may decide. No such
arrangement shall cause the Plan to be a funded plan within the meaning of Title
I of

7

--------------------------------------------------------------------------------




ERISA, nor shall any such arrangement change the nature of the obligation of the
Company nor the rights of the Participants under the Plan as provided in this
document. Neither the Participant nor his or her estate shall have any rights
against the Company with respect to any portion of the Deferral Account except
as a general unsecured creditor. No Participant has an interest in his or her
Deferral Account until the Participant actually receives the deferred payment.

Section 13.    Amendment and Termination of the Plan.

        The Company, by action of the Committee, in its sole discretion may
suspend or terminate the Plan or revise or amend it in any respect whatsoever;
provided, however, that amounts already allocated to the Deferral Accounts will
continue to be owed to the Participants or Beneficiaries and will continue to
accrue Earnings and continue to be a liability of the Company. Any amendment or
termination of the Plan will not affect the entitlement of any Participant or
the Beneficiary of a Participant who terminates employment before the amendment
or termination. All benefits to which any Participant or Beneficiary may be
entitled shall be determined under the Plan as in effect at the time the
Participant terminates employment and shall not be affected by any subsequent
change in the provisions of the Plan; provided, that the Company reserves the
right to change the basis of return on investment of the Deferral Account with
respect to any Participant or Beneficiary. Participants or Beneficiaries will be
given notice prior to the discontinuance of the Plan or reduction of any
benefits provided by the Plan.

Section 14.    Tax Withholding.

        The Company shall have the right to deduct from all payments or
deferrals made under the Plan any Tax required by law to be withheld. If the
Company concludes that Tax is owing with respect to any deferral of income or
payment hereunder, the Company shall withhold such amounts from any payments due
the Participant, as permitted by law, or otherwise make appropriate arrangements
with the Participant or his or her Beneficiary for satisfaction of such
obligation.

Section 15.    Choice of Law.

        This Plan, and all rights under this Plan, shall be interpreted and
construed in accordance with ERISA and, to the extent not preempted, the law of
the State of Delaware, unless otherwise stated in the Plan.

Section 16.    Notice.

        Any written notice to the Company required by any of the provisions of
this Plan shall be addressed to the Assistant Secretary of the Company or his or
her delegate and shall become effective when it is received.

Section 17.    No Employment Rights.

        Nothing in the Plan, nor any action of the Company pursuant to the Plan,
shall be deemed to give any person any right to remain in the employ of the
Company or affect the right of the Company to terminate a person's employment at
any time, with or without cause.

Section 18.    Rollovers from other Plans.

        18.1 Discretion to Accept.    The Committee shall have complete
authority and discretion, but no obligation, to allow the Plan to create
Deferral Accounts for Rollover Participants and credit such accounts with
amounts to reflect the Rollover Participant's deferral account in a Rollover
Plan. The amounts credited to such Deferral Accounts are fully subject to the
provisions of this Plan. Reference in the Plan to such a crediting as a
"rollover" or "transfer" of assets from a Rollover Plan is nominal

8

--------------------------------------------------------------------------------



in nature, and confers no additional rights upon a Rollover Participant other
than those specifically set forth in the Plan.

        18.2 Status of Rollover Participants.    A Rollover Participant and his
or her Beneficiary are fully subject to the provisions of this Plan, except as
otherwise expressly set forth herein. A Rollover Participant who is not already
a Participant in the Plan and is not otherwise eligible to participate in the
Plan at the time of rollover, shall not be entitled to make any additional
deferrals under the Plan unless and until he or she has become an Eligible
Employee under the terms of the Plan.

        18.3 Payment to Rollover Participants.    If at the time of rollover or
transfer, payments from a Rollover Participant's account in a Rollover Plan have
already commenced from a Rollover Plan, he or she shall continue to receive such
payments in accordance with the form and timing of payment provisions of such
plan. If a Rollover Participant is not yet eligible to receive payments from the
Rollover Plan at the time of the rollover or transfer, he or she is bound by the
payout provisions of this Plan.

Section 19.    Qualified Domestic Relations Orders.

        Upon receipt of any court order relating to the benefit payable to a
Participant hereunder, the Committee shall (1) notify the Participant and the
"alternate payee(s)" of such order and the Plan's procedures for determining the
qualified status of such order; and (2) segregate in a separate account in the
Plan the amount payable pursuant to such order. Within eighteen (18) months of
receipt of such order, the day-to-day administrator of the Plan shall determine
whether the order is a "qualified domestic relations order" (as defined in
Section 414(p)(7) of the Code determined as if the Plan were a qualified plan
under Section 401(a) of the Code), pursuant to written administrative procedures
identical to those adopted by the Company's 401(k) plan in accordance with
Section 414(p)(6) and (7) of the Code. If such order is a qualified domestic
relations order determined as if the Plan were a qualified plan, the Committee
shall pay the segregated amount to that alternate payee(s) entitled thereto in a
single lump-sum payment as soon as practicable after such determination.

Section 20.    Code Section 162(m).

        With respect to Covered Employees, this Plan is designed to satisfy the
special requirements for performance-based compensation set forth in
Section 162(m) of the Code, and the Plan shall be so construed. Furthermore, if
a provision of the Plan as it relates to a Covered Officer causes a deferral or
payment to fail to satisfy these special requirements, the Plan shall be deemed
amended to satisfy the requirements to the extent permitted by law and subject
to Committee approval.

Section 21.    Definitions and Construction.

        21.1 Base Pay means the annual base cash compensation, determined on
October 1 preceding the calendar years within which deferrals are to be made,
for employees on the U.S. payroll of the Company, excluding commissions,
overtime pay, bonuses or Bonuses, shift differential, payments under any
disability program sponsored by the Company, or any other additional
compensation.

        21.2 Beneficiary means the person or persons or trust designated by a
Participant under Section 9 to receive any amounts payable under the Plan in the
event of the Participant's death.

        21.3 Bonus refers to an H1 Bonus, an H2 Bonus and any other bonus that
the Committee may deem from time to time eligible to be deferred under this
Plan.

        21.4 Code means the Internal Revenue Code of 1986, as amended from time
to time.

9

--------------------------------------------------------------------------------




        21.5 Committee means the HR and Compensation Committee of the Board of
Directors of the Company, or its delegate. The Committee shall serve as plan
administrator within the meaning of ERISA.

        21.6 Company means Hewlett-Packard Company, a Delaware corporation, and
any business entity within the Hewlett-Packard Company consolidated group.

        21.7 Company Performance Bonus Plan or CPB Plan refer to the Company's
Company Performance Bonus Plan, as amended from time to time.

        21.8 Covered Officer shall have the same meaning as set forth in the PfR
Plan.

        21.9 Deferral Account means the account balance of a Participant in the
Plan created from Deferred Amounts or from a credit to a Participant's account
from a Rollover Plan, and the Earnings thereon prior to payout to the
Participant.

        21.10 Deferred Amount means the amount the Participant elects to have
deferred from Base Pay and/or a Bonus, pursuant to Section 3.

        21.11 Deferred Payment Date means the payment date, as specified by a
Participant on his Base Pay or Bonus deferred election form, on which he elects
to have his applicable amount paid or commence being paid.

        21.12 Earnings refers to the deemed return on investment (or charge on
investment loss) allocated to the Participant's Deferral Account, based on the
return of the Fund.

        21.13 Eligible Employee means an individual who is a regular employee on
the U.S. payroll of the Company on the first day of October preceding the
calendar years within which deferrals are to be made and whose job position with
the Company has a title of Director (or whose job function is, in the sole and
absolute discretion of the Committee, equivalent to a "Director" position) or
above and who has been assigned a salary grade of E4 or S4 or above or its
equivalent; notwithstanding the foregoing, individuals who are classified by the
Company as (1) leased from or otherwise employed by a third party,
(2) independent contractors, or (3) intermittent or temporary, even if such
classification is changed retroactively as a result of an audit, litigation or
otherwise shall be excluded.

        21.14 EPfR Plan refers to the Hewlett-Packard Company Executive
Pay-for-Results Plan.

        21.15 ERISA means the Employee Retirement Income Security Act of 1974,
as amended from time to time.

        21.16 Fund means-

        21.16.1   With respect to Earnings credited to deferrals of Base Pay or
Bonuses, those funds representing the investment returns of the hypothetical
investment choices designated by the Committee from time to time, in accordance
with the provisions of Section 5;

        21.16.2   With respect to Earnings credited to the Deferral Account of a
Covered Officer, the term Fund shall specifically refer to a fund permitted by
the Treasury Regulations promulgated under Code Section 162(m) and in accordance
with Section 5; and

        21.16.3   With respect to an OER Deferral, the term Fund shall
specifically refer to a fund the investments of which are comprised of a mix of
debt and equity, as chosen in the sole discretion of the Committee, and as
subject to the forfeiture provisions of Section 4.2.

        21.17 H1 Bonus means a Bonus arising from the Performance Period
described by the first half of the Company's fiscal year (November 1 through
April 30), as defined in the EPfR Plan, PfR Plan and the CPB Plan. The term "H1
Bonus" also relates to any other bonus payable to a Participant on the

10

--------------------------------------------------------------------------------



same cycle as the EPfR Plan, PfR Plan and CPB Plan—i.e., with a Performance
Period defined by the first half of the Company's fiscal year (November 1
through April 30).

        21.18 H2 Bonus means a Bonus arising from the Performance Period
described by the second half of the Company's fiscal year (May 1 through
October 31), as defined in the EPfR Plan, PfR Plan and CPB Plan. The term "H2
Bonus" also relates to any other bonus payable to a Participant on the same
cycle as the EPfR Plan, PfR Plan and CPB Plan—i.e., with a Performance Period
defined by the second half of the Company's fiscal year (May 1 through
October 31).

        21.19 OER Deferral means that portion of a Participant's Deferral
Account comprised of amounts deferred and credited to the account arising from
the termination of the Hewlett-Packard Company Officers Early Retirement Plan,
as restated effective October 31, 1999, including any earnings thereon.

        21.20 Participant means any individual who has benefits in a Deferral
Account under the Plan or who is receiving or entitled to receive benefits under
the Plan. The term Participant also refers to a Rollover Participant, except
where expressly provided otherwise.

        21.21 Pay-for-Results Short-Term Bonus Plan or "PfR" Plan refers to the
Hewlett-Packard Company Pay-for-Results Short-Term Bonus Plan, as amended from
time to time.

        21.22 Payout Commencement Date means the date on which the payout to a
Participant of amounts credited to his or her Deferral Account first commence.

        21.23 Performance Measure shall have the same meaning as set forth in
the PfR Plan.

        21.24 Performance Period shall have the same meaning as set forth in the
PfR Plan.

        21.25 Plan means, unless preceded by (1) "EPfR" in which case the term
refers to the EPfR Plan, (2) "PfR" in which case the term refers to the PfR
Plan, (3) "CPB" or "Company Performance Bonus" in which case the term refers to
the CPB Plan, or (4) "Rollover" in which case the term refers to a Rollover
Plan, the Hewlett-Packard Company Executive Deferred Compensation Plan, as
adopted effective January 1, 1994, as amended and restated from time to time.

        21.26 Retirement Date means (1) the date on which a Participant has
completed at least 15 years of service, as defined in the Retirement Plan, and
has attained age 55; or (2) the Termination Date of a Participant who
participated in the Hewlett-Packard Company 2002 Enhanced Early Retirement
Program and who terminated employment during the period June 14, 2002 through
August 31, 2002. For purposes of Section 21.26(1) above, the Committee may, in
its discretion, permit the years of service of a Rollover Participant to include
the years of service with the employer for which a Rollover Participant worked
immediately preceding employment with the Company.

        21.27 Retirement Plan means the Hewlett-Packard Company Retirement Plan,
as amended from time to time.

        21.28 Rollover Participant means an individual with a Deferral Account
in the Plan transferred from a Rollover Plan in accordance with the provisions
of Section 18. The term Rollover Participant may also refer to an individual who
has previously been a Participant in the Plan, or an existing Participant at the
time of transfer.

        21.29 Rollover Plan means either-

        21.29.1   The nonqualified deferred compensation plan of a business
entity acquired by the Company through acquisition of a majority of the voting
interest in, or substantially all of the assets of, such entity; or,

        21.29.2   Any plan or program of the Company, or any employing business
entity within the Hewlett-Packard Company consolidated group, including but not
limited to the Hewlett-Packard

11

--------------------------------------------------------------------------------






Company Officers Early Retirement Plan, pursuant to the termination of which a
Deferral Account is created or added to for a Participant or Rollover
Participant.

        21.30 Tax or Taxes means any federal, state, local, or any other
governmental income tax, employment or payroll tax, excise tax, or any other tax
or assessment owing with respect to amounts deferred, any Earnings thereon, and
any payments made to Participants under the Plan.

        21.31 Termination Date means the date on which the Participant ceases to
be an employee of the Company.

        21.32 Termination Year means the calendar year within which a
Participant's Termination Date falls.

Section 22.    Gender and Number; Severability.

        Except when otherwise indicated by the context, any masculine
terminology when used in the Plan shall also include the feminine gender, and
the definition of any term in the singular shall also include the plural. In the
event any provision of the Plan shall be held invalid or illegal for any reason,
any illegality or invalidity shall not affect the remaining parts of the Plan,
but the Plan shall be construed and enforced as if the illegal or invalid
provision had never been inserted, and the Company shall have the privilege and
opportunity to correct and remedy such questions of illegality or invalidity by
amendment as provided in the Plan.

Section 23.    Execution.

IN WITNESS WHEREOF, the Company has caused this Plan to be duly amended and
restated by the undersigned this 19th day of March, 2004, effective April 1,
2004.

HEWLETT-PACKARD COMPANY
By
/s/  MARCELA PEREZ DE ALONSO      

--------------------------------------------------------------------------------

Marcela Perez de Alonso
Executive Vice President
Human Resources and Workforce Development
 
 

12

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10(x)



Hewlett-Packard Company Executive Deferred Compensation Plan (Amended and
Restated effective April 1, 2004)
